1
2
3
4
5
6
7
8                       IN THE UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     CARA O'CALLAGHAN and JENEE                    Case No. 2:19-cv-02289-JVS-DFM
12   MISRAJE,
13                                   Plaintiffs,
                                                   JUDGMENT
14                v.
15
     JANET NAPOLITANO, in her
16   official capacity as President of the
     University of California;
17   TEAMSTERS LOCAL 2010; and
     XAVIER BECERRA, in his official
18   capacity as Attorney General of
     California,
19
                                  Defendants.
20
21
22        On September 30, 2019, having read and considered Defendants Janet
23   Napolitano, in her official capacity as President of the University of California;
24   Teamsters Local 2010; and Xavier Becerra, in his official capacity as Attorney
25   General of California’s motions to dismiss the First Amended Complaint Seeking
26   Declaratory Relief, Injunctive Relief, and Damages by Plaintiffs Cara O’Callaghan
27   and Jenee Misraje, and the papers and arguments submitted by the parties, this
28   Court issued an order granting Defendants’ motions to dismiss. The parties agree
                                               1

                                                                                    15903231.1
1    that the order granting the motions to dismiss disposes of the case in its entirety in
2    favor of Defendants and against Plaintiffs.
3         IT IS ADJUDGED that this entire action is dismissed.
4
5
6
7    Dated: October 04, 2019                 __________________________
                                                  The Honorable James V. Selna
8                                                 United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2

                                                                                     15903231.1
